     Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 1 of 16 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ALEXANDRIA GODDARD,                  :                      CIVIL ACTION NO. 2:19cv1506
6674 Birchton St.                    :
Dublin, OH 43017,                    :
                                     :
                 Plaintiff,          :
                                     :
       v.                            :
                                     :
ALLEGIANCE ADMINISTRATORS, LLC,      :
5500 Frantz Rd.                      :
Dublin, OH 43017                     :                       JUDGE:
                                     :
       and                           :                       MAGISTRATE JUDGE:
                                     :
NATIONAL ADMINISTRATIVE SERVICE CO., :
5500 Frantz Rd.                      :
Dublin, OH 43017                     :
                                     :
       and                           :
                                     :
DIMENSION SERVICES CORP.,            :
5500 Frantz Rd.                      :
Dublin, OH 43017                     :
                                     :
                 Defendants.         :                      JURY DEMAND ENDORSED HEREON


                                         COMPLAINT

I.       Preliminary Statement

         1.    This action seeks back pay and fringe benefits; front pay and reinstatement;

liquidated damages; declaratory, injunctive and equitable relief; prejudgment and post-judgment

interest; and attorneys’ fees and costs for (a) failure to restore Plaintiff to her former position

with the same or substantially similar duties and responsibilities following her use of Family

Medical Leave Act (“FMLA”) leave; and (b) retaliatory termination of Plaintiff for exercising


                                                1
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 2 of 16 PAGEID #: 2




her rights under the FMLA; or, alternatively, (c) interference and/or retaliatory termination in

violation of the FMLA by operation of the doctrine of equitable estoppel if Defendants were not

actually covered FMLA employers because Plaintiff reasonably relied to her detriment upon

their representations of the material facts that they were covered FMLA employers and she was

eligible for FMLA; based on those representations she took pre-approved FMLA leave; and,

while she was out on pre-approved leave and incapacitated, they retroactively converted her

leave to an unprotected personal leave and then terminated her for failure to return to work while

she was still hospitalized.

II.    Jurisdiction and Venue

       2.        This action brings an FMLA claim pursuant to 29 U.S.C. §§ 2612(a) and

2615(a)(1); (2).

       3.        This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 (federal

question) and the FMLA, 29 U.S.C. § 2615(a).

       4.        Declaratory, injunctive, and equitable relief; back pay, front pay or reinstatement;

and liquidated damages are sought pursuant to 28 U.S.C. §§ 2201, 2202, and the FMLA, 29

U.S.C. § 2617(a).

       5.        Costs and attorney fees may be awarded pursuant to the FMLA, 29 U.S.C. §

2617(a)(3), and Fed. R. Civ. P. 54.

       6.        Venue lies in this forum pursuant to 28 U.S.C. § 1391(b) because Defendants

employed Plaintiff at 5500 Frantz Road, 43017 in Dublin, Ohio, which is within Franklin

County, Ohio, in the Southern District of Ohio.

III.   Parties




                                                  2
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 3 of 16 PAGEID #: 3




       7.      Plaintiff Alexandria Goddard (“Ms. Goddard” or “Plaintiff”), a resident of the

State of Ohio, was employed by Defendants as a full-time Agent Dealer Services Representative

from July 5, 2016, until Defendants terminated her on March 15, 2018; was compensated at the

rate of $16.34 per hour, or approximately $33,987.00 annually at the time of termination, plus

fringe benefits, including health, dental, and vision insurance, and short-term and long-term

disability insurance; performed at least 1,250 hours of service for Defendant in the 12 months

prior to taking FMLA leave; and, at all times material to this Complaint, apart from her time

away from work on FMLA-protected leave, competently performed all of her job duties.

       8.      Defendants     Allegiance    Administrators,    LLC     (“Allegiance”),    National

Administrative   Service    Company     (“National”),   and   Dimension     Service   Corporation

(“Dimension”) are integrated as a single employer for the purposes of FMLA coverage under

FMLA 29 C.F.R. § 825.104(c)(2), and/or constitute a joint-employer for purposes of FMLA

coverage under 29 C.F.R. § 825.106(a), collectively known as Allegiance Administrators, LLC

(“Allegiance”) because it appears Defendants had common management, their operations were

interrelated, they used centralized control of labor relations, and they shared common ownership

or financial control, or, alternatively, each exercised some control over the working conditions of

other employees by sharing employees’ services, acting directly or indirectly in the interest of

one or more other Defendants relative to employees, and sharing control, directly or indirectly,

of employees in light of their control by one or more other Defendants.

       9.      Defendant Allegiance is an Ohio limited liability company incorporated in the

State of Ohio, having its principal place of business in Dublin, Ohio located in Franklin County,

which is within the Southern District of Ohio; Allegiance comprises with the other Defendants a

single integrated and/or joint-employer under the FMLA; and, upon Plaintiff’s information and



                                                3
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 4 of 16 PAGEID #: 4




reasonable belief, Allegiance employs more than 50 employees within a 75-mile radius of the

location where Plaintiff performed her job duties making it a covered FMLA employer.

IV.    Facts

       10.     Ms. Goddard began her employment with Dimension on July 5, 2016 as a full-

time Agent Dealer Services Representative, earning $16.34 per hour, or approximately

$33,987.00 annually.

       11.     Ms. Goddard’s job duties included, but were not limited to, providing customer

service to the Defendant Companies’ agent and dealer base by providing service information,

resolving product or service problems, setting up agent/dealer accounts on the company software

platform, and trouble shooting problems with software issues.

       12.     On February 8, 2018, Ms. Goddard sent an email to Dimension HR

Representative Michelle DeFouw inquiring about her eligibility for the FMLA and advising that

she may need to schedule time off from work to seek medical treatment for health problems that

she was experiencing.

       13.     On February 15, 2018, Dimension Executive Administrative Assistant Sally

Mason responded to Ms. Goddard’s inquiry regarding FMLA eligibility advising that she was

eligible for FMLA leave, Dimension was a covered employer, and that she needed to complete

and return the Certificate of Health Care Provider form which was attached to the email.

       14.     Also attached to Ms. Mason's email was the U.S. Department of Labor’s Notice

of Eligibility and Rights & Responsibilities (Family and Medical Leave Act) form with the name

Alexandria Goddard shown in the space for employee in the “Part A – Notice of Eligibility”

portion of the form.




                                               4
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 5 of 16 PAGEID #: 5




       15.     The U.S. Department of Labor’s Notice of Eligibility and Rights &

Responsibilities (Family and Medical Leave Act) form also contained a space for an employer to

check whether or not an employee is eligible for FMLA and a check mark was placed in the

space indicating “… eligible for FMLA leave (See Part B below for Rights and

Responsibilities)”.

       16.     Reasonably relying on Dimension’s written representation that she was eligible

for protected FMLA leave and that Dimension was a covered employer under FMLA, as well as

FMLA postings in the workplace indicating that Dimension was covered under the FMLA, Ms.

Goddard scheduled medical treatment which required in-patient and out-patient hospitalization

for medical care.

       17.     Ms. Goddard was admitted to Columbus Springs Hospital’s partial hospitalization

program on February 26, 2018, for a serious medical condition qualifying as an FMLA illness.

       18.     On February 26, 2018, Ms. Goddard sent a text message to Dimension Manager

Nicole Blackburn advising that she was hospitalized and “I will have doc submit paperwork to

HR.”

       19.     Ms. Goddard subsequently gave the Certificate of Health Care Provider form and

related FMLA paperwork to her treating medical professionals to complete and return to

Dimension, as requested by Dimension.

       20.     On March 9, 2018 at some time before 9:12 A.M., while Ms. Goddard was still

hospitalized, Dimension forwarded a letter to her by email (and U.S. Mail) confirming that she

was previously notified of her eligibility for FMLA leave on February 15, 2018.

       21.     The letter further advised Ms. Goddard that, because the requested FMLA

paperwork had not been received to support her leave and she had not informed her supervisor or



                                               5
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 6 of 16 PAGEID #: 6




manager of the expected duration of her absence, Dimension concluded she had “voluntarily

terminated” her position with the company.

       22.     The correspondence advised Ms. Goddard to contact her supervisor immediately,

“[I]f there are any extenuating circumstances that we should consider.”

       23.     Ms. Goddard did not know that the hospital failed to submit FMLA Certification

to Defendant Dimension and at 9:12 A.M on March 9, 2018, the same day she received the letter,

Ms. Goddard responded with an email to Defendant Dimension employees Michelle DeFouw,

Sally Mason, and Nicole Blackburn, which reads in part “ [T]his is inaccurate. I have not

voluntarily terminated my employment and apologize that the FMLA documents have not been

received through no fault of my own. . . [I] am under medical care through April 13.”

       24.     On the morning of March 9, 2018, the same day that Ms. Goddard received the

letter from Dimension, she also responded by sending a text to Dimension employee Nicole

Blackburn, which reads in part, “I have been partially hospitalization (sic) for the past two weeks

and had submitted FMLA documents but they had not been completed by the hospital. They are

working on those now and my duration of medical leave is April 13.”

       25.     After sending an email and text message to Dimension employees, Ms. Goddard

immediately located the employee responsible for processing medical records at the Columbus

Springs Hospital and, as requested, at 10:53 a.m. on March 9, 2018, the completed FMLA

Medical Certification form was faxed to Dimension indicating that Ms. Goddard would be under

medical care until April 13, 2018.

       26.     A fax Certification Report indicates that on March 9, 2018 at 10:58 A.M.,

Dimension received the completed FMLA Medical Certification form indicating that Ms.

Goddard would be under medical care until April 13, 2018.



                                                6
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 7 of 16 PAGEID #: 7




        27.    On March 9, 2018 at 3:36 p.m., HR Representative DeFouw further confirmed

receipt in an email to Ms. Goddard that reads in part, “[I] am confirming receipt of the fax from

your doctor's office on March 9, 2018.”

        28.    Ms. DeFouw did not process the FMLA Certification form requested by

Dimension instead advising Ms. Goddard, “[P]lease note, this work site no longer has 50

employees within a 75-mile radius. Accordingly, this leave will not be designated under the

Family Medical Leave Act. I’ve revised the attached notice to reflect the reason for lack of

eligibility…The company is granting you three weeks of unpaid personal leave beginning on

February 21, 2018. This leave will expire on March 15, 2018.”

        29.    Defendant Dimension retroactively converted Ms. Goddard’s previously approved

and protected FMLA leave to an unprotected personal leave and informed Ms. Goddard that the

personal leave would expire on March 15, 2018, even though the FMLA Medical Certification

faxed to and received by Dimension indicated that she would not be medically cleared to return

to work until April 13, 2018.

        30.    Because the personal leave was processed retroactively on March 9, 2018, with a

return date of March 15, 2018, in effect, Dimension allowed only five days for Ms. Goddard to

return to work, despite knowing that she was hospitalized and unable to return until April 13,

2018.

        31.    Ms. Defouw sent Ms. Goddard a U.S. Department of Labor’s Notice of Eligibility

and Rights & Responsibilities (Family and Medical Leave Act) form (the same form which had

previously been sent to Ms. Goddard on February 15, 2018 indicating that she was eligible for

FMLA), but it was now revised to show she was ineligible because Dimension was no longer a

covered FMLA employer.



                                               7
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 8 of 16 PAGEID #: 8




       32.    The form was changed to indicate that Ms. Goddard was now not eligible for

FMLA, with a check mark in the box that reads “[A]re not eligible for FMLA leave because[e]”

and with a check mark placed in the box beside the reason, “[Y]ou do not work and/or report to a

site with 50 or more employees within 75-miles.”

       33.    The form correctly noted that Ms. Goddard informed Dimension of the need to

take leave on February 8, 2018, but erroneously indicated she was requesting that the leave begin

on June 5, 2017.

       34.    Earlier the same day on March 9, 2018, Defendant represented to Ms. Goddard

that it was a covered FMLA employer and she was eligible for FMLA leave in correspondence

sent to her which reads in part, “On February 15, 2018 we notified you of your eligibility for

FMLA leave. You were required to remit the appropriate leave certification paperwork on March

2, 2018 to support your request for FMLA leave. As of March 8, 2018, we had not received any

paperwork to support your leave.”

       35.    Dimension also represented that it was a covered FMLA employer with the

requisite number of employees, and that Ms. Goddard was eligible for FMLA leave, in all

interactions and communications it had with her prior to the email that HR Representative

DeFouw sent to her at 3:36 P.M. on March 9, 2018.

       36.    Any reasonable person would have relied on the representations of material facts

made by Dimension’s Management and Human Resources Representative that it was a covered

FMLA employer and that Ms. Goddard was eligible for protected FMLA leave.

       37.    Dimension’s Management and Human Resources Representative reasonably

should have known that Ms. Goddard would rely on its representations regarding her eligibility




                                               8
  Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 9 of 16 PAGEID #: 9




for protected FMLA leave based upon her inquiry regarding FMLA eligibility, its subsequent

approval of her leave, FMLA postings in the workplace, and communications with Ms. Goddard.

       38.     Ms. Goddard did reasonably rely on Dimension’s FMLA representations of

material facts when she scheduled the time and manner of her medical treatment, took an FMLA

leave based on Dimension’s representations, and was terminated as a result.

       39.     Ms. Goddard was fully admitted to the hospital on March 12, 2018 and did not

have access to mail, email, or text messaging per the instructions of her medical providers, and

she remained there until she was discharged on March 22, 2018.

       40.     A hospital employee, Sara Elliot, left two voicemails for Ms. DeFouw advising

Defendant Dimension that Ms. Goddard had been admitted to the hospital and would not be able

to report for work on March 15, 2018.

       41.     Defendant did not return Ms. Elliot’s phone calls or contact Ms. Goddard

regarding the status of her hospitalization or ability to return to work.

       42.     On March 15, 2018, Dimension sent a letter via Federal Express (“Fed-Ex”) to

Ms. Goddard’s home address advising that she was terminated because she “did not report to

work today. Therefore, we have concluded that you have voluntarily terminated your job.”

       43.     Defendant knew that Ms. Goddard had not “voluntarily terminated” her job,

because on March 9, 2018 they confirmed receipt of the FMLA Medical Certification indicating

that Ms. Godard would be under medical care until April 13, 2018 and a hospital employee left

two voicemails for Ms. DeFouw advising Defendant that Ms. Goddard had been admitted to the

hospital and would not be able to report for work on March 15, 2018.




                                                  9
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 10 of 16 PAGEID #: 10




       44.    Ms. Goddard was still hospitalized at the time of her termination and therefore

was not at home to sign for the Fed-Ex termination letter delivery, which was returned to

Defendant Dimension as undeliverable.

       45.    Defendant Dimension did not contact Ms. Goddard via telephone, email, or text

regarding her termination, although those methods of communication were successfully used on

previous occasions.

       46.    Defendant Dimension terminated Ms. Goddard despite being previously informed

she was hospitalized, would remain under medical care until April 13, 2018, and knowing that

she took FMLA leave in reliance on Dimension’s initial representation and approval of it.

       47.    Ms. Goddard was discharged from the hospital on March 22, 2018.

       48.    Ms. Goddard discovered she was terminated when she attempted to fill her

prescriptions the next day at a pharmacy and was advised that her medical insurance had been

cancelled due to termination of employment.

       49.    On March 30, 2018, Ms. DeFouw emailed Ms. Goddard advising that a

termination letter, attached to the email, was mailed to her home and was returned to Defendant

Dimension by Fed-Ex.

       50.    Defendant Dimension deducted insurance premiums from Ms. Goddard’s

paycheck to pay for medical coverage, which she did not receive.

       51.    On April 15, 2018, Ms. Goddard applied for unemployment benefits with the

Ohio Department of Job and Family Services (“ODJFS”).

       52.    Dimension erroneously reported to ODJFS that Ms. Goddard was terminated on

February 6, 2016 for being “absent or tardy,” even though at that time Ms. Goddard was still

employed with Defendant, did not request information regarding eligibility for FMLA leave until



                                               10
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 11 of 16 PAGEID #: 11




February 8, 2018, and on February 15, 2018 Dimension represented it was a covered FMLA

employer and she was eligible for leave.

       53.       In addition to the erroneous termination date provided to ODJFS, the termination

reason of being “absent or tardy” differed from the reason Defendant previously provided to Ms.

Goddard in its March 15, 2018 termination letter to her.

       54.       Ms. Goddard received no counseling, warnings, or disciplinary action regarding

tardiness or attendance problems, or any performance problem for that matter.

       55.       On May 3, 2018 the ODJFS determined that Dimension terminated Ms. Goddard

“without just cause” and that she was eligible for unemployment benefits.

       56.       Dimension appealed the ODJFS determination of eligibility, then asserting that

the reason for termination was Defendants’ insurance company advising that it did not have the

requisite number of employees for FMLA coverage, so it offered Ms. Goddard three additional

weeks to return to work, omitting the fact that by that time she was already hospitalized on the

FMLA leave previously approved by Defendants, and not medically released to return to work

April 13, 2018.

       57.       On May 9, 2018, the ODJFS vacated its earlier determination of unemployment

benefits eligibility, and on June 4, 2018, issued a Redetermination finding Dimension terminated

Ms. Goddard “with just cause.”

       58.       On June 25, 2018, Ms. Goddard appealed the ODJFS determination of

ineligibility, and a two-part Unemployment Appeals Hearing was conducted on July 9, 2018 and

July 25, 2018.

       59.       At the hearing, Ms. DeFouw testified that Dimension no longer had 50 employees

within a 75-mile radius and therefore, was no longer subject to FMLA requirements.



                                                11
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 12 of 16 PAGEID #: 12




       60.    Ms. DeFouw was unable to confirm when Defendant Dimension determined it

was no longer a covered FMLA employer, indicating it relied on information from its insurer,

and that FMLA coverage may have ceased during the summer of 2017, or perhaps during the fall

of 2017.

       61.    An employer’s coverage under the FMLA does not immediately cease at the time

the number of employees falls below the minimum number required as inferred by Ms. DeFouw.

       62.    Under § 825.105(e) of the FMLA, “[A] private employer is covered if it

maintained 50 or more employees on the payroll during 20 or more calendar workweeks (not

necessarily consecutive workweeks) in either the current or the preceding calendar year.”

       63.    Ms. DeFouw stated that although she informed Ms. Goddard that she was eligible

for FMLA leave, at that time Defendant Dimension was “not eligible,” explaining she “did not

do an employee count at that time,” and that she did not learn of the ineligibility until the

insurance company “pointed it out.”

       64.    When Hearing Officer Brian Forbes asked Ms. DeFouw when she was made

aware that Defendants no longer had the minimum number of employees to be covered by the

FMLA, she indicated early March; yet the March 9, 2018 letter sent to Ms. Goddard advising

that she had not returned the required FMLA paperwork “to support your FMLA leave”

represents that Defendant was a covered employer at that time.

       65.    During the hearing, Ms. DeFouw provided contradictory testimony indicating

Defendant was no longer covered and “lost our standing in 2017.”

       66.    Ms. DeFouw did not provide testimony indicating what had changed between the

morning of March 9, 2018, when Defendant represented itself as a covered FMLA employer in

the correspondence sent to Ms. Goddard advising that she had not returned the required FMLA



                                               12
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 13 of 16 PAGEID #: 13




paperwork, and the afternoon of the same day when Defendant advised Ms. Goddard that it no

longer had 50 employees within a 75-miles radius, and was no longer a covered FMLA

employer.

       67.     The June 4, 2018 ODJFS Director’s Redetermination was reversed with a finding

that Defendant terminated Ms. Goddard “without just cause” because her absences “were related

and due to extenuating medical circumstances,” and found Dimension’s conclusion that she

voluntarily abandoned her job was “not reasonable.”

       68.     Ms. Goddard reasonably believed that Defendant Dimension was a covered

employer under the FMLA based on representations it made to her upon her inquiry regarding

eligibility, approval of the FMLA leave, and FMLA postings in the workplace, as any reasonable

employee would have done, and scheduled medical treatment and time away from work

accordingly.

       69.     Defendant has other indicia of having the minimum number of employees

required for FMLA coverage, such as “The Dimension Service Corporation 401K Profit Sharing

Plan Annual Summary Statement for 2017” which reads in part, “[A] total of 92 persons were

participants in or beneficiaries of the plan at the end of the plan year.”

       70.     Defendants should have known and did know that Ms. Goddard reasonably relied

on its many representations regarding its FMLA coverage and her eligibility for protected leave,

because she took an FMLA leave after inquiring about her eligibility.

       71.     Defendants acted willfully in reckless disregard of Ms. Goddard’s FMLA rights

because they lacked reasonable grounds to believe that, consistent with the FMLA, they could

lawfully terminate her for absenteeism deemed excessive when all of the absences were FMLA-

protected, or for failing to return to work before she had exhausted available FMLA time off.



                                                  13
     Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 14 of 16 PAGEID #: 14




                72.   Defendant Dimension’s claim that it was no longer a covered employer under the

     FMLA was pretext for firing Ms. Goddard in retaliation for taking FMLA leave for a serious

     illness.

                73.   Despite exercising reasonable diligence, Ms. Goddard has been unable to secure a

     position comparable in pay, benefits, and opportunities to the one she had when employed by

     Defendants.

                74.   As a result of her unlawful termination, Ms. Goddard lost her health insurance

     during the time that she was hospitalized for a serious medical condition and she did not have the

     financial resources to enroll in COBRA.

                75.   As a result of her unlawful termination, Ms. Goddard suffered economic and

     emotional harm.

V.       Claims for Relief

                A. Interference with FMLA Rights

                76.   Paragraphs 1 through 75 above are realleged and incorporated herein.

                77.   Defendants violated the FMLA by failing to restore Ms. Goddard upon her return

     from FMLA leave and/or taking into negative account Ms. Goddard’s use of her FMLA leave

     when it terminated her.

                B. Retaliation for the Exercise of FMLA Rights

                78.   Paragraphs 1 through 75 above are realleged and incorporated herein.

                79.   Defendants violated the FMLA by terminating Ms. Goddard, whether the reason

     for termination was for poor attendance as asserted in Defendants’ response to ODJFS, or that

     she failed to return to work by March 15, 2018, as asserted in Defendants March 15, 2018

     termination letter to Ms. Goddard.



                                                     14
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 15 of 16 PAGEID #: 15




       C. Equitable Estoppel due to Detrimental Reliance

       80.      Paragraphs 1 through 75 above are realleged and incorporated herein.

       81.      Defendants made definite misrepresentations of material facts to Ms. Goddard by

representing that they were covered under the FMLA and that she was eligible for FMLA leave,

as indicated in documented communications between Defendants and Ms. Goddard, and by their

approval of her leave as a protected FMLA leave.

       82.      Ms. Goddard reasonably relied on Defendants’ material misrepresentations

regarding FMLA coverage and her eligibility for leave when she scheduled the manner and time

of her medical treatment, and the amount of available FMLA time that she would use to take off

from work.

       83.      Ms. Goddard reasonably relied on Defendants’ material representations of facts to

her detriment when she relied upon Defendants’ approval of her FMLA leave to be treated for

her serious medical condition, and her position changed for the worse when Defendants

terminated her based on her reasonable reliance.

       84.      Defendants should have reasonably known, and did know, that Ms. Goddard

would and did rely upon their definite misrepresentation of material facts.

       85.      An    employer’s   mistake    regarding    FMLA      coverage   still   constitutes

misrepresentation, and, as a result, here, Defendants should be equitably estopped from

challenging Plaintiff’s entitlement to FMLA leave.

    VI.      Prayer for Relief

       WHEREFORE, Plaintiff prays that this Court:




                                                15
Case: 2:19-cv-01506-ALM-KAJ Doc #: 1 Filed: 04/19/19 Page: 16 of 16 PAGEID #: 16




       a.      declare that Defendants violated the FMLA, or in the alternative, equitably estop

Defendants from asserting that they were not covered FMLA employers based on not having the

minimum number of employees required for FMLA coverage;

       b.      order such injunctive and equitable relief as will make Plaintiff whole for

Defendants’ violation, including reinstatement with full back pay and benefits, salary raises and

bonuses, pre- and post-judgment interest, and costs;

       c.      award liquidated damages in an amount equal to lost back pay and benefits.

       d.      allow a reasonable attorneys’ fee; and

       e.      grant such other relief as the Court may deem appropriate.



                                                       Respectfully submitted,
                                                       By: /s/ Helen M. Robinson__
                                                       Helen M. Robinson (0097070)
                                                       (hrobinson@mashallforman.com)
                                                       John S. Marshall (0015160)
 OF COUNSEL:                                           (jmarshall@marshallforman.com)
Louis A. Jacobs (002101)                               Edward R. Forman (0076651)
(LAJOhio@aol.com)                                      (eforman@marshallforman.com)
177 19th St., Apt. 9C                                  Samuel M. Schlein (0092194)
Oakland, CA 94612                                      (sschlein@marshallforman.com)
(614) 203-1255                                         MARSHALL AND FORMAN LLC
Fax (510) 250-9007                                     250 Civic Center Dr., Suite 480
                                                       Columbus, Ohio 43215-5296
                                                       (614) 463-9790
                                                       Fax (614) 463-9780

                                                    Attorneys for Plaintiff


                                       JURY DEMAND
       Plaintiff hereby demands a jury of eight (8) persons.

                                                       By: /s/ Helen M. Robinson_____
                                                       Helen M. Robinson


                                               16
